DETAILED ACTION
This office action is in response to the communication received on 11/30/2020 concerning application no. 15/941,178 filed on 03/30/2018.
Claims 1-8 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
Presently, claims 1-8 remain pending.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 11/30/2020, with respect to the 112(f) interpretation and its corresponding 112(b) rejection have been fully considered and are persuasive.  The invocation of 112(f) and the corresponding 112(b) rejection of claim 1 has been withdrawn. 

Applicant's arguments, see page 6 filed 11/30/2020, regarding the withdrawal of 112(b) rejections have been fully considered but they are not persuasive. 


Examiner respectfully disagrees with Applicant’s arguments. While the Applicant has amended the antecedent basis issues in the claim 1, Applicant has not amended or resolved the issues regarding the lack of clarity. Pages 6 and 7 of the Action, dated 09/28/2020, raised the lack of clarity for claims 1 and 8 regarding the circular logic involved in the calculation of a movement distance and the generation of an elastic image. Also, the lack of clarity in claim 7 has not been resolved.
Examiner respectfully maintains the 112(b) rejections.

Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, lines 17-20, recites “extend a time interval…predetermined threshold value”. This claim element is indefinite. This element uses circular logic as it claims to calculate movement distance and the 
For purposes of examination, the Office is considering the “calculation of the movement distance of the body tissue” to be conducted as a second calculation of the movement distance of the body tissue.  

Claim 1 recites the limitation "the data representing the cumulative value of the movement distance" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the cumulative value" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7, line 2, recites “…thinning out…”. This claim element is indefinite. Paragraph 0055 of the filed specification teaches that the term “thinning out” is analogous to the term “skipping”. It would be unclear to one with ordinary skill in the art as to what is being “thinned out” or “skipped”.
For purposes of examination, the Office is considering a decrease of a frame rate to be sufficient for “thinning out”.

Claim 8, lines 16-19, recite “extending a time interval…predetermined threshold value”. This claim element is indefinite. This element uses circular logic as it claims to calculate movement distance and the generation of an elastic image when an average movement distance is smaller than a threshold value. However, lines 12-15 of claim 8, teach that the average movement distance is calculated from movement distance that has been calculated.
For purposes of examination, the Office is considering the “calculation of the movement distance of the body tissue” to be conducted as a second calculation of the movement distance of the body tissue.  

8 recites the limitation "the data representing the cumulative value of the movement distance" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the cumulative value" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Osaka (PGPUB No. US 2011/0098563) in view of Thomas Nelson, et al. ("Three-Dimensional Echocardiographic Evaluation of Fetal Heart Anatomy and Functions: Acquisition, Analysis, and Display", 1996) further in view of Yoshioka et al. (PGPUB No. US 2001/0024516) further in view of Freiburger et al. (PGPUB No. US 2015/0272547).


	a controller (Combination of transmission unit 3, reception unit 4, displacement calculating unit 12, and elasticity information calculating unit 13) configured to:
acquire acoustic wave frame data at a predetermined frame rate, using an acoustic wave echo signal representing an acoustic wave echo reflected from body tissue of a subject (Paragraph 0040 teaches that the ultrasound waves are transmitted with spaced time intervals and the reception is conducted in a time-series. Fig. 1 shows that the probe is targeting an object 1);
calculate a movement distance of the body tissue, using a pair of acoustic wave frame data items (Paragraph 0042 teaches that the signal frame data that is acquired is used in the calculation of displacement of the biological tissues in the object 1 based on at least two sets of frame data);
generate an elastic image representing strain calculated from the movement distance of the body tissue that is calculated (Paragraph 0042 teaches that the an elasticity image can be constructed based on the strain or elasticity that is calculated. Paragraph 0042 further teaches that this elasticity or strain is calculated based on the displacement information that is measured by the displacement calculating unit 13);
calculate a heartbeat cycle of the subject where the heartbeat cycle is an inverse of the hearbeat frequency (Paragraph 0064 teaches that the electrocardiogram 35 obtains the alpha period of a hearbeat cycle and it is shown to be one period of the signal wave. A time period of a signal is inherently an inverse of the frequency of said signal).
	However, Osaka is silent regarding an acoustic wave diagnostic apparatus comprising:
	a controller configured to:

calculate an average movement distance of the body tissue between the acoustic wave frame data items in the heartbeat cycle of the subject, using the movement distance of the body tissue that is calculated from each of a plurality of pairs of acoustic wave frame data items and the heartbeat cycle of the subject that is calculated; and 
extend a time interval between the acoustic wave frame data items used for the calculation of the movement distance of the body tissue and the generation of the elastic image in a case where the average movement distance that is calculated is smaller than a predetermined threshold value.
	In an analogous imaging field of endeavor, regarding cardiac imaging during heart motion, Nelson teaches an acoustic wave diagnostic apparatus comprising:
	a controller (Conventional ultrasound imaging equipment (Acuson 128/XP, Mountain View, CA) and a graphics workstation (SPARC-10, Sun Microsystems, Mountain View, CA)) configured to:
determine a heartbeat frequency of the subject, wherein the heartbeat frequency is calculated from a frequency spectra of the data representing the cumulative value of the movement distance of the body tissue (Paragraph 1 of the “Gating and Projection” section teaches that the mechanical activity of the heart is monitored for the regularity of the heart motion. A Fourier transforms is applied to this time series to obtain the periodic frequency of the motion. From this spectrum, the dominant frequency that represents the fundamental heart rate is determined).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Osaka with Nelson’s teaching of the determination of a heartbeat frequency with the use of a frequency spectrum representing a body motion. This modified apparatus 
	However, Nelson is silent regarding an acoustic wave diagnostic apparatus comprising:
	a controller configured to:
calculate an average movement distance of the body tissue between the acoustic wave frame data items in the heartbeat cycle of the subject, using the movement distance of the body tissue that is calculated from each of a plurality of pairs of acoustic wave frame data items and the heartbeat cycle of the subject that is calculated; and 
extend a time interval between the acoustic wave frame data items used for the calculation of the movement distance of the body tissue and the generation of the elastic image in a case where the average movement distance that is calculated is smaller than a predetermined threshold value.
	In an analogous imaging field of endeavor, regarding cardiac imaging during heart motion, Yoshioka teaches an acoustic wave diagnostic apparatus comprising:
	a controller (ultrasonic picture processing apparatus 20) configured to:
calculate an average movement distance of the body tissue between the acoustic wave frame data items in the heartbeat cycle of the subject, using the movement distance of the body tissue that is calculated from each of a plurality of pairs of acoustic wave frame data items and the heartbeat cycle of the subject that is calculated (Paragraph 0129 teaches that the movements of the entire cardiac wall can be monitored and averaged and divided for each sampling time St. Paragraph 0131 teaches that the wall position is extracted for all the frames that are obtained. Paragraph 0141 teaches that this sampling time is set based on the heartbeat information that is acquired and paragraph 0142 teaches that the sampling time is the same as the hearbeat period. A time period of a signal is inherently an inverse of the frequency of said signal).

	However, Yoshioka is silent regarding an acoustic wave diagnostic apparatus comprising:
	a controller configured to:
	extend a time interval between the acoustic wave frame data items used for the calculation of the movement distance of the body tissue and the generation of the elastic image in a case where the average movement distance that is calculated is smaller than a predetermined threshold value.
	In an analogous imaging field of endeavor, regarding the use of elasticity imaging based on frame data, Freiburger teaches an acoustic wave diagnostic apparatus comprising:
	a controller (Processor 18) configured to:
	extend a time interval between the acoustic wave frame data items used for the calculation of the movement distance of the body tissue and the generation of the elastic image in a case where the average movement distance that is calculated is smaller than a predetermined threshold value (Paragraph 0033 teaches that a threshold can be used in the detection of motion. If the motion is less or more than a preset threshold, then the acquisition parameters of the ultrasound imaging can be changed. Claim 11 teaches that if the motion is below a threshold, the frame rate can be reduced. This lowering of the frame rate inherently increases the time between the acquisitions of each acoustic frame).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Osaka, Nelson, and Yoshioka with Freiburger’s teaching of an extension of a time interval based on the motion compared to a threshold. This modified 

Regarding claim 2, modified Osaka teaches the acoustic wave diagnostic apparatus in claim 1, as discussed above. 
Osaka further teaches an acoustic wave diagnostic apparatus, 
wherein the controller is further configured to set a portion of an acoustic wave image represented on the bases of the acoustic wave echo signal as a region of interest (Paragraph 0068 teaches that the operator is able to set a plurality of regions as regions of interest via a console), and
wherein the controller is further configured to calculate the movement distance of the body tissue included in the region of interest that is set (Paragraph 0071 teaches that the controller 17 is able to study the region of interest for elasticity information. Paragraph 0078 teaches that this includes the strain information of the regions of interest).

Regarding claim 4, modified Osaka teaches the acoustic wave diagnostic apparatus in claim 1, as discussed above. 
Osaka further teaches an acoustic wave diagnostic apparatus, 
wherein the plurality of pairs of acoustic wave frame data items are obtained over one heartbeat cycle of the subject (Paragraph 0042 teaches that the signal frame data that is acquired is used in the calculation of displacement of the biological tissues in the object 1 based on at least two sets of frame data. Paragraph 0064 teaches that the electrocardiogram 35 obtains the alpha period of a hearbeat cycle and it is shown to be one period of the signal wave. A time period of a signal is inherently an inverse of the frequency of said signal). 
However, combination of Osaka and Nelson is silent regarding an acoustic wave diagnostic apparatus comprising:

	In an analogous imaging field of endeavor, regarding cardiac imaging during heart motion, Yoshioka teaches an acoustic wave diagnostic apparatus comprising:
	wherein the controller is further configured to calculate the average movement distance of the body tissue by taking an average of movement distances of the body tissue calculated from the plurality of pairs of acoustic wave frame data items, respectively (Paragraph 0129 teaches that the movements of the entire cardiac wall can be monitored and averaged and divided for each sampling time St. Paragraph 0131 teaches that the wall position is extracted for all the frames that are obtained. Paragraph 0141 teaches that this sampling time is set based on the heartbeat information that is acquired and paragraph 0142 teaches that the sampling time is the same as the hearbeat period. A time period of a signal is inherently an inverse of the frequency of said signal).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Osaka and Nelson with Yoshioka’s teaching of an average motion calculation based on the heartbeat cycle. This modified apparatus would allow a user to diagnose heart function more easily an ease the burden on the user (Paragraph 0005 of Yoshioka). Furthermore, the average movement information would provide the user with more statistically significant information.

Regarding claim 6, modified Osaka teaches the acoustic wave diagnostic apparatus in claim 1, as discussed above. 
However, the combination of Osaka, Nelson, and Yoshioka is silent regarding an acoustic wave diagnostic apparatus,
wherein the controller is further configured to extend the time interval by lowering the frame rate.

wherein the controller is further configured to extend the time interval by lowering the frame rate (Paragraph 0033 teaches that a threshold can be used in the detection of motion. If the motion is less or more than a preset threshold, then the acquisition parameters of the ultrasound imaging can be changed. Claim 11 teaches that if the motion is below a threshold, the frame rate can be reduced. This lowering of the frame rate inherently increases the time between the acquisitions of each acoustic frame).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Osaka, Nelson, and Yoshioka with Freiburger’s teaching of an extension of a time interval by lowering the frame rate. This modified apparatus would allow a user to improve the signal-to-noise ratio (SNR) as the noise is reduced. Furthermore, it allows the user to maintain a high resolution during the imaging procedure (Paragraph 0033 and Abstract of Freiburger).

Regarding claim 7, modified Osaka teaches the acoustic wave diagnostic apparatus in claim 1, as discussed above. 
However, the combination of Osaka, Nelson, and Yoshioka is silent regarding an acoustic wave diagnostic apparatus,
wherein the controller is further configured to extend the time interval by thinning out and using the acoustic wave frame data used for the calculation of the movement distance of the body tissue from the acoustic wave frame data that is acquired.
In an analogous imaging field of endeavor, regarding the use of elasticity imaging based on frame data, Freiburger teaches an acoustic wave diagnostic apparatus,
wherein the controller is further configured to extend the time interval by thinning out and using the acoustic wave frame data used for the calculation of the movement distance of the body tissue from the acoustic wave frame data that is acquired (Paragraph 0033 teaches that a threshold can be used in the 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Osaka, Nelson, and Yoshioka with Freiburger’s teaching of an extension of a time interval by lowering the frame rate. This modified apparatus would allow a user to improve the signal-to-noise ratio (SNR) as the noise is reduced. Furthermore, it allows the user to maintain a high resolution during the imaging procedure (Paragraph 0033 and Abstract of Freiburger).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Osaka (PGPUB No. US 2011/0098563) in view of Thomas Nelson, et al. ("Three-Dimensional Echocardiographic Evaluation of Fetal Heart Anatomy and Functions: Acquisition, Analysis, and Display", 1996) further in view of Yoshioka et al. (PGPUB No. US 2001/0024516) further in view of Freiburger et al. (PGPUB No. US 2015/0272547)) further in view of Tsujita (WO 2011/096556).

Regarding claim 3, modified Osaka teaches the acoustic wave diagnostic apparatus in claim 1, as discussed above. 
However, Osaka and Nelson are silent regarding an acoustic wave diagnostic apparatus,
wherein the controller is further configured to obtain a heartbeat average velocity of the subject, using the movement distance of the body tissue calculated from each of the plurality of pairs of acoustic wave frame data items and the heartbeat cycle of the subject that is calculated and calculate the average movement distance of the body tissue by dividing the heartbeat average velocity by the frame rate.
In an analogous imaging field of endeavor, regarding cardiac imaging during heart motion, Yoshioka teaches an acoustic wave diagnostic apparatus, 

	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Osaka and Nelson with Yoshioka’s teaching of the calculation of a velocity based on the movement information and the heartbeat of the subject. This modified apparatus would allow a user to diagnose heart function more easily an ease the burden on the user (Paragraph 0005 of Yoshioka). Furthermore, the average movement information would provide the user with more statistically significant information.
However, the combination of Osaka, Nelson, Yoshioka, and Freiburger is silent regarding an acoustic wave diagnostic apparatus, 
wherein the controller is configured to calculate the average movement distance of the body tissue by dividing the heartbeat average velocity by the frame rate.
	In an analogous imaging field of endeavor, regarding cardiac imaging during heart motion, Tsujita teaches an acoustic wave diagnostic apparatus, 
wherein the controller is configured to calculate the average movement distance of the body tissue by dividing the heartbeat average velocity by the frame rate (Paragraph 0052 teaches that the blood flow rate calculating unit 66 is able to calculate the tissue moving velocity between frames by multiplying the displacement amount with the frame rate. One with ordinary skill in the art, given the known value of the frame rate and tissue moving velocity would be able to reconfigure the mathematical equation to determine the displacement amount. As the equation taught by Tsujita is velocity=displacement*frame 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Osaka, Nelson, Yoshioka, and Freiburger with Tsujita’s teaching of the calculation of average velocity with the cardiac cycle and movement distance and using the average velocity to determine the average movement distance. This modified apparatus would allow the user to image with an improved accuracy of the images of tissue affected by motion (Paragraph 0019 of Tsujita). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable Osaka (PGPUB No. US 2011/0098563) in view of Thomas Nelson, et al. ("Three-Dimensional Echocardiographic Evaluation of Fetal Heart Anatomy and Functions: Acquisition, Analysis, and Display", 1996) further in view of Yoshioka et al. (PGPUB No. US 2001/0024516) further in view of Freiburger et al. (PGPUB No. US 2015/0272547) further in view of Chen et al. (PGPUB No. US 2010/0208957).

Regarding claim 5, modified Osaka teaches the acoustic wave diagnostic apparatus in claim 4, as discussed above.
However, the combination of Osaka, Nelson, Yoshioka, and Freiburger is silent regarding an acoustic wave diagnostic apparatus,
wherein a movement distance immediately after the start of heartbeat and immediately before the end of the heartbeat among the movement distances of the body tissue calculated from the plurality of pairs of acoustic wave frame data items, respectively, over the one heartbeat cycle is excluded from the calculation of the average movement distance.
In an analogous imaging field of endeavor, regarding cardiac ultrasound imaging during tissue displacement, Chen teaches an acoustic wave diagnostic apparatus,

	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Osaka, Nelson, Yoshioka, and Freiburger with Chen’s teaching of a movement distance that is calculated after the start of a heartbeat and before an end of a heartbeat. This modified apparatus would allow a user to image a target region while simultaneously taking displacement into account and maintaining a degree of control of the quality. Furthermore, the modified system would allow a user to reduce the image acquisition timing (Paragraph 0004 of Chen).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793